Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 1 of 18 Page ID #:130



   1
   2
   3
   4
   5
   6
   7
                                   UNITED STATES DISTRICT COURT
   8
                                 CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11                                   UNITED STATES DISTRICT COURT
  12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  13
  14   LUIS MANUEL ROBLEDO, an                        CASE NO. 2:19-cv-09171-GW (MAAx)
       individual,
  15                                                  STIPULATED PROTECTIVE ORDER
                          Plaintiff,
  16                                                  Trial Date:   None Set
                 vs.
  17
       CRAFCO, INC., an Arizona
  18   Corporation; and DOES 1 to 20,
       inclusive,
  19
                          Defendants.
  20
  21   AMERICAN CLAIMS                                CASE NO. 2:20-cv-11048-GW (MAAx)
       MANAGEMENT, INC.,
  22
                          Plaintiff,
  23
                 vs.
  24
       CRAFCO, INC., et al.,
  25
                          Defendants.
  26
  27
  28
       4829-6727-4485.1                               1
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 2 of 18 Page ID #:131



   1   1.       PURPOSES AND LIMITATIONS
   2            Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6   enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Stipulated Protective Order does not confer blanket protections on all disclosures or
   8   responses to discovery and that the protection it affords from public disclosure and
   9   use extends only to the limited information or items that are entitled to confidential
  10   treatment under the applicable legal principles. The parties further acknowledge, as
  11   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
  12   them to file confidential information under seal; Local Rule 79-5 sets forth the
  13   procedures that must be followed and the standards that will be applied when a
  14   party seeks permission from the Court to file material under seal. Discovery in this
  15   action is likely to involve production of confidential, proprietary, or private
  16   information for which special protection from public disclosure and from use for
  17   any purpose other than prosecuting this litigation may be warranted.
  18
  19   2.       GOOD CAUSE STATEMENT
  20
  21            This action is likely to involve trade secrets, customer and pricing lists and
  22   other valuable research, development, commercial, financial, technical and/or
  23   proprietary information for which special protection from public disclosure and
  24   from use for any purpose other than prosecution of this action is warranted. Such
  25   confidential and proprietary materials and information consist of, among other
  26   things, confidential business or financial information, information regarding
  27   confidential business practices, or other confidential research, development, or
  28   commercial information (including information implicating privacy rights of third
       4829-6727-4485.1                             2
                                      STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 3 of 18 Page ID #:132



   1   parties), information otherwise generally unavailable to the public, or which may be
   2   privileged or otherwise protected from disclosure under state or federal statutes,
   3   court rules, case decisions, or common law. Accordingly, to expedite the flow of
   4   information, to facilitate the prompt resolution of disputes over confidentiality of
   5   discovery materials, to adequately protect information the parties are entitled to
   6   keep confidential, to ensure that the parties are permitted reasonable necessary uses
   7   of such material in preparation for and in the conduct of trial, to address their
   8   handling at the end of the litigation, and to serve the ends of justice, a protective
   9   order for such information is justified in this matter. It is the intent of the parties
  10   that information will not be designated as confidential for tactical reasons and that
  11   nothing be so designated without a good faith belief that it has been maintained in a
  12   confidential, non-public manner, and there is good cause why it should not be part
  13   of the public record of this case.
  14
  15   3.       DEFINITIONS
  16            3.1.      Action: Luis Manuel Robledo v. Crafco, Inc., USDC Case No. 2:19-
  17                      cv-09171-GW; American Claims Management, Inc. v. Crafco, Inc.,
  18                      USDC Case No. 2:20-cv-11048-GW (MAAx)
  19            3.2.      Challenging Party: A Party or Nonparty that challenges the
  20                      designation of information or items under this Stipulated Protective
  21                      Order.
  22            3.3.      “CONFIDENTIAL” Information or Items: Information (regardless of
  23                      how it is generated, stored or maintained) or tangible things that
  24                      qualify for protection under Federal Rule of Civil Procedure 26(c), and
  25                      as specified above in the Good Cause Statement.
  26            3.4.      Counsel: Outside Counsel of Record and In-House Counsel (as well
  27                      as their support staff).
  28            3.5.      Designating Party: A Party or Nonparty that designates information or
       4829-6727-4485.1                                3
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 4 of 18 Page ID #:133



   1                      items that it produces in disclosures or in responses to discovery as
   2                      “CONFIDENTIAL.”
   3            3.6.      Disclosure or Discovery Material: All items or information, regardless
   4                      of the medium or manner in which it is generated, stored, or
   5                      maintained (including, among other things, testimony, transcripts, and
   6                      tangible things), that is produced or generated in disclosures or
   7                      responses to discovery in this matter.
   8            3.7.      Expert: A person with specialized knowledge or experience in a
   9                      matter pertinent to the litigation who has been retained by a Party or its
  10                      counsel to serve as an expert witness or as a consultant in this Action.
  11            3.8.      In-House Counsel: Attorneys who are employees of a party to this
  12                      Action. In-House Counsel does not include Outside Counsel of
  13                      Record or any other outside counsel.
  14            3.9.      Nonparty: Any natural person, partnership, corporation, association,
  15                      or other legal entity not named as a Party to this action.
  16            3.10. Outside Counsel of Record: Attorneys who are not employees of a
  17                      party to this Action but are retained to represent or advise a party to
  18                      this Action and have appeared in this Action on behalf of that party or
  19                      are affiliated with a law firm which has appeared on behalf of that
  20                      party, and includes support staff.
  21            3.11. Party: Any party to this Action, including all of its officers, directors,
  22                      employees, consultants, retained experts, In-House Counsel, and
  23                      Outside Counsel of Record (and their support staffs).
  24            3.12. Producing Party: A Party or Nonparty that produces Disclosure or
  25                      Discovery Material in this Action.
  26            3.13. Professional Vendors: Persons or entities that provide litigation
  27                      support services (e.g., photocopying, videotaping, translating,
  28                      preparing exhibits or demonstrations, and organizing, storing, or
       4829-6727-4485.1                                 4
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 5 of 18 Page ID #:134



   1                      retrieving data in any form or medium) and their employees and
   2                      subcontractors.
   3            3.14. Protected Material: Any Disclosure or Discovery Material that is
   4                      designated as “CONFIDENTIAL.”
   5            3.15. Receiving Party: A Party that receives Disclosure or Discovery
   6                      Material from a Producing Party.
   7   4.       SCOPE
   8            The protections conferred by this Stipulated Protective Order cover not only
   9   Protected Material, but also (1) any information copied or extracted from Protected
  10   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  11   and (3) any testimony, conversations, or presentations by Parties or their Counsel
  12   that might reveal Protected Material.
  13            Any use of Protected Material at trial shall be governed by the orders of the
  14   trial judge. This Stipulated Protective Order does not govern the use of Protected
  15   Material at trial.
  16
  17            5.        DURATION
  18
  19            Even after final disposition of this litigation, the confidentiality obligations
  20   imposed by this Stipulated Protective Order shall remain in effect until a
  21   Designating Party agrees otherwise in writing or a court order otherwise directs.
  22   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
  23   defenses in this Action, with or without prejudice; and (2) final judgment herein
  24   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  25   reviews of this Action, including the time limits for filing any motions or
  26   applications for extension of time pursuant to applicable law.
  27
  28
       4829-6727-4485.1                              5
                                        STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 6 of 18 Page ID #:135



   1   6.       DESIGNATING PROTECTED MATERIAL
   2            6.1.      Exercise of Restraint and Care in Designating Material for Protection.
   3                            Each Party or Nonparty that designates information or items for
   4                      protection under this Stipulated Protective Order must take care to
   5                      limit any such designation to specific material that qualifies under the
   6                      appropriate standards. The Designating Party must designate for
   7                      protection only those parts of material, documents, items, or oral or
   8                      written communications that qualify so that other portions of the
   9                      material, documents, items, or communications for which protection is
  10                      not warranted are not swept unjustifiably within the ambit of this
  11                      Stipulated Protective Order.
  12                            Mass, indiscriminate, or routinized designations are prohibited.
  13                      Designations that are shown to be clearly unjustified or that have been
  14                      made for an improper purpose (e.g., to unnecessarily encumber the
  15                      case development process or to impose unnecessary expenses and
  16                      burdens on other parties) may expose the Designating Party to
  17                      sanctions.
  18            6.2.      Manner and Timing of Designations.
  19                            Except as otherwise provided in this Stipulated Protective Order
  20                      (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
  21                      Disclosure or Discovery Material that qualifies for protection under
  22                      this Stipulated Protective Order must be clearly so designated before
  23                      the material is disclosed or produced.
  24
  25                            Designation in conformity with this Stipulated Protective Order
  26                      requires the following:
  27                      (a)   For information in documentary form (e.g., paper or electronic
  28                            documents, but excluding transcripts of depositions or other
       4829-6727-4485.1                                  6
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 7 of 18 Page ID #:136



   1                            pretrial or trial proceedings), that the Producing Party affix at a
   2                            minimum, the legend “CONFIDENTIAL” to each page that
   3                            contains protected material. If only a portion or portions of the
   4                            material on a page qualifies for protection, the Producing Party
   5                            also must clearly identify the protected portion(s) (e.g., by
   6                            making appropriate markings in the margins).
   7                                  A Party or Nonparty that makes original documents
   8                            available for inspection need not designate them for protection
   9                            until after the inspecting Party has indicated which documents it
  10                            would like copied and produced. During the inspection and
  11                            before the designation, all of the material made available for
  12                            inspection shall be deemed “CONFIDENTIAL.” After the
  13                            inspecting Party has identified the documents it wants copied
  14                            and produced, the Producing Party must determine which
  15                            documents, or portions thereof, qualify for protection under this
  16                            Stipulated Protective Order. Then, before producing the
  17                            specified documents, the Producing Party must affix the legend
  18                            “CONFIDENTIAL” to each page that contains Protected
  19                            Material. If only a portion or portions of the material on a page
  20                            qualifies for protection, the Producing Party also must clearly
  21                            identify the protected portion(s) (e.g., by making appropriate
  22                            markings in the margins).
  23                      (b)   For testimony given in depositions, that the Designating Party
  24                            identify the Disclosure or Discovery Material on the record,
  25                            before the close of the deposition, all protected testimony.
  26                      (c)   For information produced in nondocumentary form, and for any
  27                            other tangible items, that the Producing Party affix in a
  28                            prominent place on the exterior of the container or containers in
       4829-6727-4485.1                                7
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 8 of 18 Page ID #:137



   1                            which the information is stored the legend “CONFIDENTIAL.”
   2                            If only a portion or portions of the information warrants
   3                            protection, the Producing Party, to the extent practicable, shall
   4                            identify the protected portion(s).
   5            6.3.      Inadvertent Failure to Designate.
   6                            If timely corrected, an inadvertent failure to designate qualified
   7                      information or items does not, standing alone, waive the Designating
   8                      Party’s right to secure protection under this Stipulated Protective Order
   9                      for such material. Upon timely correction of a designation, the
  10                      Receiving Party must make reasonable efforts to assure that the
  11                      material is treated in accordance with the provisions of this Stipulated
  12                      Protective Order.
  13
  14   7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  15            7.1.      Timing of Challenges.
  16                            Any Party or Nonparty may challenge a designation of
  17                      confidentiality at any time that is consistent with the Court’s
  18                      Scheduling Order.
  19            7.2.      Meet and Confer.
  20                            The Challenging Party shall initiate the dispute resolution
  21                      process, which shall comply with Local Rule 37.1 et seq., and with
  22                      Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
  23                      Conference for Discovery Disputes”).1
  24            7.3.      Burden of Persuasion.
  25                            The burden of persuasion in any such challenge proceeding shall
  26                      be on the Designating Party. Frivolous challenges, and those made for
  27
       1
  28    Judge Audero’s Procedures are available at
       https://www.cacd.uscourts.gov/honorable-maria-audero.
       4829-6727-4485.1                                8
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 9 of 18 Page ID #:138



   1                      an improper purpose (e.g., to harass or impose unnecessary expenses
   2                      and burdens on other parties) may expose the Challenging Party to
   3                      sanctions. Unless the Designating Party has waived or withdrawn the
   4                      confidentiality designation, all parties shall continue to afford the
   5                      material in question the level of protection to which it is entitled under
   6                      the Producing Party’s designation until the Court rules on the
   7                      challenge.
   8
   9   8.       ACCESS TO AND USE OF PROTECTED MATERIALS
  10            8.1.      Basic Principles.
  11                            A Receiving Party may use Protected Material that is disclosed
  12                      or produced by another Party or by a Nonparty in connection with this
  13                      Action only for prosecuting, defending, or attempting to settle this
  14                      Action. Such Protected Material may be disclosed only to the
  15                      categories of persons and under the conditions described in this
  16                      Stipulated Protective Order. When the Action reaches a final
  17                      disposition, a Receiving Party must comply with the provisions of
  18                      Section 14 below.
  19                            Protected Material must be stored and maintained by a
  20                      Receiving Party at a location and in a secure manner that ensures that
  21                      access is limited to the persons authorized under this Stipulated
  22                      Protective Order.
  23            8.2.      Disclosure of “CONFIDENTIAL” Information or Items.
  24                            Unless otherwise ordered by the Court or permitted in writing
  25                      by the Designating Party, a Receiving Party may disclose any
  26                      information or item designated “CONFIDENTIAL” only to:
  27                      (a)   The Receiving Party’s Outside Counsel of Record, as well as
  28                            employees of said Outside Counsel of Record to whom it is
       4829-6727-4485.1                                 9
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 10 of 18 Page ID #:139



    1                            reasonably necessary to disclose the information for this Action;
    2                      (b)   The officers, directors, and employees (including In-House
    3                            Counsel) of the Receiving Party to whom disclosure is
    4                            reasonably necessary for this Action;
    5                      (c)   Experts of the Receiving Party to whom disclosure is reasonably
    6                            necessary for this Action and who have signed the
    7                            “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    8                      (d)   The Court and its personnel;
    9                      (e)   Court reporters and their staff;
  10                       (f)   Professional jury or trial consultants, mock jurors, and
  11                             Professional Vendors to whom disclosure is reasonably
  12                             necessary or this Action and who have signed the
  13                             “Acknowledgment and Agreement to be Bound” (Exhibit A);
  14                       (g)   The author or recipient of a document containing the
  15                             information or a custodian or other person who otherwise
  16                             possessed or knew the information;
  17                       (h)   During their depositions, witnesses, and attorneys for witnesses,
  18                             in the Action to whom disclosure is reasonably necessary
  19                             provided: (i) the deposing party requests that the witness sign
  20                             the “Acknowledgment and Agreement to Be Bound” (Exhibit
  21                             A); and (ii) the witness will not be permitted to keep any
  22                             confidential information unless they sign the “Acknowledgment
  23                             and Agreement to Be Bound,” unless otherwise agreed by the
  24                             Designating Party or ordered by the Court. Pages of transcribed
  25                             deposition testimony or exhibits to depositions that reveal
  26                             Protected Material may be separately bound by the court
  27                             reporter and may not be disclosed to anyone except as permitted
  28                             under this Stipulated Protective Order; and
        4829-6727-4485.1                               10
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 11 of 18 Page ID #:140



    1                      (i)   Any mediator or settlement officer, and their supporting
    2                            personnel, mutually agreed upon by any of the parties engaged
    3                            in settlement discussions.
    4
    5   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
    6            PRODUCED IN OTHER LITIGATION
    7            If a Party is served with a subpoena or a court order issued in other litigation
    8   that compels disclosure of any information or items designated in this Action as
    9   “CONFIDENTIAL,” that Party must:
  10             (a)       Promptly notify in writing the Designating Party. Such notification
  11                       shall include a copy of the subpoena or court order;
  12             (b)       Promptly notify in writing the party who caused the subpoena or order
  13                       to issue in the other litigation that some or all of the material covered
  14                       by the subpoena or order is subject to this Stipulated Protective Order.
  15                       Such notification shall include a copy of this Stipulated Protective
  16                       Order; and
  17             (c)       Cooperate with respect to all reasonable procedures sought to be
  18                       pursued by the Designating Party whose Protected Material may be
  19                       affected.
  20
  21             If the Designating Party timely seeks a protective order, the Party served with
  22    the subpoena or court order shall not produce any information designated in this
  23    action as “CONFIDENTIAL” before a determination by the Court from which the
  24    subpoena or order issued, unless the Party has obtained the Designating Party’s
  25    permission. The Designating Party shall bear the burden and expense of seeking
  26    protection in that court of its confidential material and nothing in these provisions
  27    should be construed as authorizing or encouraging a Receiving Party in this Action
  28    to disobey a lawful directive from another court.
        4829-6727-4485.1                                11
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 12 of 18 Page ID #:141



    1
    2   10.      A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
    3            PRODUCED IN THIS LITIGATION
    4            10.1. Application.
    5                               The terms of this Stipulated Protective Order are applicable to
    6                      information produced by a Nonparty in this Action and designated as
    7                      “CONFIDENTIAL.” Such information produced by Nonparties in
    8                      connection with this litigation is protected by the remedies and relief
    9                      provided by this Stipulated Protective Order. Nothing in these
  10                       provisions should be construed as prohibiting a Nonparty from seeking
  11                       additional protections.
  12             10.2. Notification.
  13                                In the event that a Party is required, by a valid discovery
  14                       request, to produce a Nonparty’s confidential information in its
  15                       possession, and the Party is subject to an agreement with the Nonparty
  16                       not to produce the Nonparty’s confidential information, then the Party
  17                       shall:
  18                       (a)      Promptly notify in writing the Requesting Party and the
  19                                Nonparty that some or all of the information requested is subject
  20                                to a confidentiality agreement with a Nonparty;
  21                       (b)      Promptly provide the Nonparty with a copy of the Stipulated
  22                                Protective Order in this Action, the relevant discovery
  23                                request(s), and a reasonably specific description of the
  24                                information requested; and
  25                       (c)      Make the information requested available for inspection by the
  26                                Nonparty, if requested.
  27             10.3. Conditions of Production.
  28                                If the Nonparty fails to seek a protective order from this Court
        4829-6727-4485.1                                  12
                                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 13 of 18 Page ID #:142



    1                      within fourteen (14) days after receiving the notice and accompanying
    2                      information, the Receiving Party may produce the Nonparty’s
    3                      confidential information responsive to the discovery request. If the
    4                      Nonparty timely seeks a protective order, the Receiving Party shall not
    5                      produce any information in its possession or control that is subject to
    6                      the confidentiality agreement with the Nonparty before a
    7                      determination by the Court. Absent a court order to the contrary, the
    8                      Nonparty shall bear the burden and expense of seeking protection in
    9                      this Court of its Protected Material.
  10
  11    11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  12             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  13    Protected Material to any person or in any circumstance not authorized under this
  14    Stipulated Protective Order, the Receiving Party immediately must (1) notify in
  15    writing the Designating Party of the unauthorized disclosures, (2) use its best
  16    efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
  17    person or persons to whom unauthorized disclosures were made of all the terms of
  18    this Stipulated Protective Order, and (4) request such person or persons to execute
  19    the “Acknowledgment and Agreement to be Bound” (Exhibit A).
  20    12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21             PROTECTED MATERIAL
  22             When a Producing Party gives notice to Receiving Parties that certain
  23    inadvertently produced material is subject to a claim of privilege or other
  24    protection, the obligations of the Receiving Parties are those set forth in Federal
  25    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  26    whatever procedure may be established in an e-discovery order that provides for
  27    production without prior privilege review. Pursuant to Federal Rule of Evidence
  28    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
        4829-6727-4485.1                                13
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 14 of 18 Page ID #:143



    1   of a communication or information covered by the attorney-client privilege or work
    2   product protection, the parties may incorporate their agreement in the Stipulated
    3   Protective Order submitted to the Court.
    4
    5   13.      MISCELLANEOUS
    6            13.1. Right to Further Relief.
    7                            Nothing in this Stipulated Protective Order abridges the right of
    8                      any person to seek its modification by the Court in the future.
    9            13.2. Right to Assert Other Objections.
  10                             By stipulating to the entry of this Stipulated Protective Order, no
  11                       Party waives any right it otherwise would have to object to disclosing
  12                       or producing any information or item on any ground not addressed in
  13                       this Stipulated Protective Order. Similarly, no Party waives any right
  14                       to object on any ground to use in evidence of any of the material
  15                       covered by this Stipulated Protective Order.
  16             13.3. Filing Protected Material.
  17                             A Party that seeks to file under seal any Protected Material must
  18                       comply with Local Rule 79-5. Protected Material may only be filed
  19                       under seal pursuant to a court order authorizing the sealing of the
  20                       specific Protected Material at issue. If a Party's request to file
  21                       Protected Material under seal is denied by the Court, then the
  22                       Receiving Party may file the information in the public record unless
  23                       otherwise instructed by the Court.
  24
  25    14.      FINAL DISPOSITION
  26             After the final disposition of this Action, within sixty (60) days of a written
  27    request by the Designating Party, each Receiving Party must return all Protected
  28    Material to the Producing Party or destroy such material. As used in this
        4829-6727-4485.1                                 14
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 15 of 18 Page ID #:144
         

      AC027D7A7=<I/::$@=B31B32!/B3@7/:J7<1:C23A/::1=>73A/0AB@/1BA1=;>7:/B7=<A
      AC;;/@73A/<2/<G=B63@4=@;/B@3>@=2C17<5=@1/>BC@7<5/<G=4B63$@=B31B32
      !/B3@7/:*63B63@B63$@=B31B32!/B3@7/:7A@3BC@<32=@23AB@=G32B63%3137D7<5
     $/@BG;CABAC0;7B/E@7BB3<13@B7471/B7=<B=B63$@=2C17<5$/@BG/<274<=BB63
     A/;3>3@A=<=@3<B7BGB=B633A75</B7<5$/@BG0GB63 2/G23/2:7<3B6/B
      723<B7473A0G1/B35=@GE63@3/>>@=>@7/B3/::B63$@=B31B32!/B3@7/:B6/BE/A
     @3BC@<32=@23AB@=G32/<2 /447@;AB6/BB63%3137D7<5$/@BG6/A<=B@3B/7<32/<G
     1=>73A/0AB@/1BA1=;>7:/B7=<AAC;;/@73A=@/<G=B63@4=@;/B@3>@=2C17<5=@
     1/>BC@7<5/<G=4B63$@=B31B32!/B3@7/:"=BE7B6AB/<27<5B67A>@=D7A7=<=C<A3:7A
      3<B7B:32B=@3B/7</</@167D/:1=>G=4/::>:3/27<5A;=B7=<>/>3@AB@7/:23>=A7B7=<
      /<263/@7<5B@/<A1@7>BA:35/:;3;=@/<2/1=@@3A>=<23<1323>=A7B7=</<2B@7/:
      3F6707BA3F>3@B@3>=@BA/BB=@<3GE=@9>@=2C1B/<21=<AC:B/<B/<23F>3@BE=@9
      >@=2C1B3D3<74AC16;/B3@7/:A1=<B/7<$@=B31B32!/B3@7/:<GAC16/@167D/:
     1=>73AB6/B1=<B/7<=@1=<AB7BCB3$@=B31B32!/B3@7/:@3;/7<AC0831BB=B67A&B7>C:/B32
     $@=B31B7D3#@23@/AA3B4=@B67<&31B7=<
              !
                 <GD7=:/B7=<=4B67A&B7>C:/B32#@23@;/G03>C<7A6320G/<G/<2/::
     />>@=>@7/B3;3/AC@3A7<1:C27<5E7B6=CB:7;7B/B7=<1=<B3;>B>@=13327<5A/<2 =@
     ;=<3B/@GA/<1B7=<A
      
      
         
       
      
                   8/9/21
     /B32                                                                         
                               /</4A636/<3A6/D72$
                             #:7D73@'/7::73CA?
                             BB=@<3GA4=@$:/7<B744A
                                 (&!"( %# #
     
     
                                       
         
                                        &'$( '$%#'')#%%
         
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 16 of 18 Page ID #:145



    1   Dated:             August 9, 2021                _____________________
                                                         Siegel, Moreno & Stettler, APC
    2                                                    Michael D. Schoeck, Esq.
    3                                                    Attorney(s) for Plaintiff(s)
                                                         AMERICAN CLAIMS
    4                                                    MANAGEMENT, INC. FOR
    5                                                    EVEREST NATIONAL
                                                         INSURANCE COMPANY
    6
    7
        Dated:
    8                                                    COZEN O'CONNOR
    9                                                    David A. Shimkin, Esq.
                                                         Attorney(s) for Defendant
  10                                                     CRAFCO, INC.
  11
  12    Dated:
  13                                                     Lewis Brisbois Bisgaard & Smith LLP
                                                         Joseph C. Owens, Esq.
  14                                                     Attorney(s) for Defendant
  15                                                     CRAFCO, INC.
  16
  17
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  18
  19
        Dated:
  20                                                     Maria A. Audero
  21                                                     United States Magistrate Judge
  22
  23
  24
  25
  26
  27
  28
        4829-6727-4485.1                            16
                                        STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 17 of 18 Page ID #:146



      /B32
                                                        &7353:!=@3<=&B3BB:3@$
                                                       !716/3:&16=319A?
                                                       BB=@<3GA4=@$:/7<B744A
                                                        !%" !&
                                                      !"!"'"#%
                                                      )%&'"'#" 
                                                        "&(%"#!$"+
    
    
         /B32 8/09/2021
                      
                                                      #,"##""#%
                                                      /D72&67;97<A?
                                                        BB=@<3GA4=@343<2/<B
                                                       %#"
     
      /B32August 10, 2021
                                                        3E7A@7A0=7A7A5//@2&;7B6   $
                                                        =A3>6#E3<AA?
                                                      BB=@<3GA4=@343<2/<B
                                                      %#"
    
    
          "
                                          
                                             
    
    
         /B32           08/10/21
                                                       !/@7/C23@=
                                                            7/
                                                               
                                                                  C23@=
                                                       (<7B32&B/B3A!/57AB@/B3C253
                                                           B32&
                                                               &B/B3A!/57AB@/B3C253
     
     
    
    
    
    
    
                                      
                                      &'$( '$%#'')#%%
Case 2:19-cv-09171-GW-MAA Document 19 Filed 08/10/21 Page 18 of 18 Page ID #:147



    1                                          EXHIBIT A
    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3            I,                                [full name], of
    4                          [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of Luis Manuel Robledo v. Crafco, Inc., USDC Case No. 2:19-cv-
    8   09171-GW; American Claims Management, Inc. v. Crafco, Inc., USDC Case No.
    9   2:20-cv-11048-GW (MAAx) [case name and number]. I agree to comply with and
  10    to be bound by all the terms of this Stipulated Protective Order, and I understand
  11    and acknowledge that failure to so comply could expose me to sanctions and
  12    punishment in the nature of contempt. I solemnly promise that I will not disclose in
  13    any manner any information or item that is subject to this Stipulated Protective
  14    Order to any person or entity except in strict compliance with the provisions of this
  15    Stipulated Protective Order.
  16             I further agree to submit to the jurisdiction of the United States District Court
  17    for the Central District of California for the purpose of enforcing the terms of this
  18    Stipulated Protective Order, even if such enforcement proceedings occur after
  19    termination of this action. I hereby appoint                                [full name]
  20    of                                                      [address and telephone number]
  21    as my California agent for service of process in connection with this action or any
  22    proceedings related to enforcement of this Stipulated Protective Order.
  23
  24    Signature:
  25    Printed Name:
  26    Date:
  27    City and State Where Sworn and Signed:
  28
        4829-6727-4485.1                             17
                                       STIPULATED PROTECTIVE ORDER
